Citation Nr: 0032955	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hysterectomy due to menometrorrhagia.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to 
September 1979.

By rating decision dated in December 1979, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to service connection for a hysterectomy that was performed 
due to menometrorrhagia.  The veteran was notified of that 
determination and of her right to appeal, but a timely appeal 
was not filed.  The December 1979 decision is, therefore, 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1979).

The veteran again claimed entitlement to service connection 
for the hysterectomy, and in a June 1998 rating decision the 
RO again denied service connection for that disability 
without determining whether new and material evidence had 
been submitted to reopen the previously denied claim.  
Regardless of the RO's disposition of the current claim, 
however, the Board of Veterans' Appeals (Board) is precluded 
from considering the substantive merits of the claim in the 
absence of a finding that new and material evidence has been 
submitted.  The Board finds, therefore, that the proper issue 
on appeal is whether new and material evidence has been 
submitted to reopen the previously denied claim.  The Board 
further finds that it can consider that issue in the first 
instance without prejudice to the veteran.  See Voerth v. 
West, 13 Vet. App. 117 (1999) (prejudice is not shown if the 
Board applies a lower standard of proof than that applied by 
the RO).

The Board notes that in an October 1996 rating decision the 
RO concluded that clear and unmistakable error was not 
present in the December 1979 rating action.  The veteran was 
notified of that decision and did not appeal.  The issue of 
whether the December 1979 rating decision was clearly and 
unmistakably erroneous is not, therefore, before the Board.  
Roy v. Brown, 5 Vet. App. 554 (1993) (the Board's 
jurisdiction is limited to the situation in which a notice of 
disagreement and substantive appeal are timely filed).



FINDINGS OF FACT

1.  In a December 1979 rating decision the RO denied 
entitlement to service connection for a hysterectomy due to 
menometrorrhagia; the veteran was notified of the December 
1979 decision and did not appeal, and the December 1979 
decision is final.

2.  The evidence submitted subsequent to the December 1979 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether a gynecological 
disorder resulting in the hysterectomy was incurred in 
service, and it must be considered in order to fairly decide 
the merits of her claim.


CONCLUSION OF LAW

The December 1979 rating decision in which the RO denied 
entitlement to service connection for a hysterectomy due to 
menometrorrhagia is final, new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C. § 4005(c) 
(1976), 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 
19.153 (1979), 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records disclose that on entry into 
service in November 1973 the veteran reported having been 
treated for a female disorder and having had a change in her 
menstrual pattern, the nature of which was not further 
described.  A pelvic examination at that time was normal.  In 
December 1974 she expressed concern that her intrauterine 
device, which had been in place for three years, had been 
expelled, which was found not to be the case.  In May 1975 
the intrauterine device, a Dalkon Shield, was removed without 
difficulty.  In June 1975 she complained of severe cramping 
following removal of the intrauterine device, for which she 
was given pain medication.  She attempted to have another 
intrauterine device inserted in July 1975, which was not 
successful.  The treating physician at that time provided an 
assessment of pelvic inflammatory disease, which was treated 
with medication.

In August 1975 she complained of vaginal itching and burning, 
but no abnormalities were found on examination or as the 
result of diagnostic testing.  She continued to report having 
pelvic or abdominal pain, and examination in September 1975 
showed that the adnexae were tender to palpation.  Diagnostic 
testing was again negative.  She was again treated with 
medication, and in October 1975 her complaints were 
attributed to pelvic inflammatory disease due to the old 
intrauterine device.

In December 1976 the veteran reported having pain in the area 
of the uterus and a vaginal discharge with pruritus.  Her 
symptoms at that time were assessed as questionable pelvic 
inflammatory disease.  She was treated for a vaginal 
infection again in April 1977.  She underwent a therapeutic 
abortion in June 1977.  She was seen for intrauterine device 
counseling in July 1977 and related that she had not 
experienced any problems with the Dalkon Shield, but had 
developed pelvic inflammatory disease after its removal.  She 
was treated again in July 1977 for a vaginal infection, when 
a growth on the cervix was found.  Pelvic examinations later 
that month revealed that the introitus was reddened and 
irritated, but there were no cervical growths.  The treating 
physician again assessed her problems as a vaginal infection.  
She requested the insertion of another intrauterine device in 
July 1977, which the physician declined due to her history of 
pelvic inflammatory disease and a very tender uterus.  

The veteran underwent a routine pelvic examination in 
November 1977, which again revealed a very tender uterus, 
which resulted in an impression to rule out chronic pelvic 
inflammatory disease.  Later in November 1977 she again 
complained of a vaginal infection.  Examination showed that 
the pelvic area was very tender, which was assessed as pelvic 
inflammatory disease.  The uterus was again very tender and 
slightly enlarged in December 1977 and February 1978.  She 
underwent a gynecological evaluation in March 1978, at which 
time she reported that during the previous year her menstrual 
periods lasted from 10-14 days, with severe cramping.  On 
examination the uterus was tender and slightly enlarged, but 
no diagnosis was provided.  Later in March 1978 her symptoms 
were initially attributed to possible chronic pelvic 
inflammatory disease.  The treating physician noted that she 
had a history of multiple treatments for pelvic inflammatory 
disease, all of which occurred after removal of the 
intrauterine device.  The physician also noted that when he 
first examined her she expressed tenderness everywhere in the 
pelvis, with what he referred to as a strange affect.  On 
subsequent examination there was no tenderness.  He then 
assessed her symptoms as possible chronic pelvic inflammatory 
disease, with a "supratentorial" overlay.

She again complained of pelvic pain in May 1978, and 
requested medication stronger than the Darvon she had been 
taking.  The physician stated that he could not justify 
giving her stronger medication due to 1) the results of the 
physical examination, 2) the results of diagnostic testing, 
and 3) the results of a laparoscopy, which apparently 
revealed no abnormalities.

The veteran was hospitalized in June 1978 with a chief 
complaint of menometrorrhagia and pelvic pain.  The pelvic 
pain had been thoroughly worked up and no etiology had been 
found.  The menometrorrhagia continued, even though she was 
treated with birth control pills.  The veteran said that she 
had bleeding almost every day, even when on the pills.  The 
hospital report indicates that a dilation and curettage 
performed in the previous month had revealed a secretory 
endometrium.  A laparoscopy, hysterosalpingogram, and pelvic 
examinations were all within normal limits.  The preoperative 
diagnoses were menometrorrhagia and pelvic pain.  During the 
hospitalization, a total abdominal hysterectomy was 
performed.  The only abnormal finding was that of several 
large pelvic veins.  

The veteran was again treated for a vaginal infection in 
November 1978.  A pelvic examination was not done in 
conjunction with her July 1979 separation examination.  The 
examiner noted that the veteran had not experienced any 
problems following the surgery in June 1978, and that the 
surgery had not resulted in any complications or sequelae.  

Based on the evidence in the service medical records, in the 
December 1979 rating decision the RO denied entitlement to 
service connection for a hysterectomy due to 
menometrorrhagia.  The RO denied service connection on the 
basis that menometrorrhagia is a constitutional or 
developmental abnormality and not a disability for which 
service connection can be established.  38 C.F.R. § 3.303(c).

The evidence submitted subsequent to the December 1979 
decision includes private treatment records pertaining to 
other disabilities, the report of a May 1997 VA examination, 
and medical treatises submitted by the veteran.

During the May 1997 examination the veteran reported that the 
hysterectomy had been performed due to bleeding and cramping.  
She also reported having developed an infection after removal 
of the Dalkon Shield several years previously.  She asserted 
that the chronic pelvic pain and bleeding were related to the 
removal of the Dalkon Shield.  She denied having been 
hospitalized for pelvic inflammatory disease while in 
service, but claimed to have had multiple treatments for 
vaginal infections.  The examiner reviewed the medical 
records and noted that the gynecologist in service had found 
no detectable etiology for the veteran's pelvic pain.  The 
examiner found that multiple examinations, a laparoscopy, and 
a hysterosalpingogram were all normal.  Following an 
examination the examiner provided a diagnosis of status post 
hysterectomy performed for menometrorrhagia, with residuals 
and sequelae of a well-healed scar.  

The examiner provided the opinion that the veteran's 
hysterectomy was performed to alleviate menometrorrhagia.  
She found no evidence to support the veteran's claim that 
vaginitis and pelvic inflammatory disease were contributing 
factors.  She stated that although the veteran had sought 
medical attention for vaginitis and the question of pelvic 
inflammatory disease, there was no clinical evidence of any 
long-term residuals from these conditions.  Specifically, the 
hysterosalpingogram did not reveal any evidence of scarring 
from the alleged pelvic inflammatory disease, there was no 
laparoscopic evidence of pelvic inflammatory disease or 
endometriosis, and no cause for her complaints was found as a 
result of the surgery, in that the treating physician had 
attributed the hysterectomy to pelvic pain of unknown 
etiology.

In May 1999 the veteran submitted information concerning 
gynecological disorders apparently obtained off the Internet.  
These documents show that menometrorrhagia is defined as 
excessive uterine bleeding both at the usual time of 
menstrual periods and at other irregular intervals.  
Menorrhagia is defined as abnormal uterine bleeding that can 
be caused by medical problems or hormonal imbalances.  Other 
causes included uterine fibroids; endometrial cancer; 
inflammation or infection of the vagina, cervix or pelvic 
organs; polyps; thyroid conditions; liver, kidney, or blood 
diseases; and the use of blood-thinning drugs.  The documents 
indicate that pelvic inflammatory disease is caused by an 
infection that starts in the vagina, most often caused by a 
sexually transmitted disease.

II.  Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.153.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence submitted subsequent to 
the November 1979 decision, in the context of all the 
evidence of record, and finds that new and material evidence 
has been submitted.  The report of the May 1997 examination 
and the medical treatises are new, in that that information 
was not before the RO when service connection was denied in 
November 1979.  The evidence is also material because it 
bears directly and substantially on the issue being 
considered, that being whether the hysterectomy that was 
performed in service was the result of a disease process.  
The evidence demonstrating the existence of medical reasons 
for her hysterectomy due to menometrorrhagia is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that the additional evidence of record is new and material, 
and the claim of entitlement to service connection for a 
hysterectomy is reopened.  The Board further finds that 
additional development is required prior to determining the 
substantive merits of the veteran's claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a hysterectomy due to 
menometrorrhagia is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the new law, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  For these 
reasons a remand is required.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
The evidence clearly shows that the veteran underwent a 
hysterectomy while in service; that question is not at issue.  
The issue upon which her entitlement depends is whether 
menometrorrhagia, the condition that resulted in the 
hysterectomy, constitutes a "disease or injury" that was 
incurred in service, or merely a clinical finding.  

The statute and the regulations do not define "disease or 
injury," but the term "disease" has been defined as "any 
deviation from or interruption of the normal structure or 
function of any part, organ or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown."  VAOPGCPREC 2-93, citing Dorland's Illustrated 
Medical Dictionary 385 (26th ed. 1974).  

The Board notes that in the December 1979 decision the RO 
denied service connection for the hysterectomy on the basis 
that menometrorrhagia was a developmental or constitutional 
abnormality.  The pertinent regulation does not refer to a 
"constitutional or developmental abnormality;" only to a 
congenital or developmental defect.  38 C.F.R. § 3.303(c).  
Service connection can be granted for diseases, but not 
defects, of congenital, developmental, or familial origin, if 
the disorder initially becomes manifest or is aggravated by 
service.  VAOPGCPREC 67-90, VAOPGCPREC 82-90, VAOPGCPREC 11-
99.  

The term "defect" has been defined as structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature.  VAOPGCPREC 82-90.  The evidence shows that the 
veteran had no menstrual irregularities on entry into 
service, and that the irregular bleeding occurred several 
months after entering service.  There is no medical evidence 
showing that any part of her gynecological system was 
structurally or inherently abnormal.  The Board finds, 
therefore, that menometrorrhagia is not a congenital or 
developmental defect.  38 C.F.R. § 3.303(c).  Regardless of 
whether the menometrorrhagia is congenital, developmental, or 
familial in origin, as a "disease" it is subject to service 
connection.

The Board further finds that there is insufficient evidence 
of record to determine whether menometrorrhagia constitutes a 
"disease," or only a clinical finding.  The Board notes that 
in conjunction with the May 1997 VA examination the RO asked 
the examiner to provide an opinion on whether the 
hysterectomy had been performed due to chronic pelvic 
inflammatory disease or vaginitis, to which the examiner 
responded negatively.  The RO did not ask the examiner to 
provide an opinion on whether menometrorrhagia, for which the 
hysterectomy was performed, is considered to be a disease 
process.  Additional development of that issue is, therefore, 
required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should obtain a medical opinion 
from a VA board-certified gynecologist, if 
available, on whether "menometrorrhagia," 
from which the veteran suffered during 
service, represents a deviation from or 
interruption of the normal structure or 
function of the gynecological system that 
is manifested by a characteristic set of 
symptoms and signs, regardless of whether 
the etiology or underlying pathology is 
known.  The claims file and a copy of this 
decision and remand should be made 
available to and be reviewed by the 
physician in conjunction with providing 
the opinion, and its receipt and review 
should be acknowledged in the report.  If 
the gynecologist finds that an examination 
is required prior to rendering the 
opinion, the examination should be 
provided.  The physician should provide 
the complete rationale for his/her 
opinion.

3.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested opinion is in 
complete compliance with the directives 
of this remand and, if it is not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the substantive 
merits of the claim for service 
connection for a hysterectomy.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

